DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it may be directed to a signal (i.e. a transitory medium), which is not one of the four categories of patent eligible subject matter.
Claim 9 should read:
“A non-transitory program recording medium recorded with a program for a brake testing system…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al. (U.S. Patent 4,577,497).

	Regarding claims 1 , 6 , and 9, Ray discloses (Figs. 1-5) a brake testing system of testing a brake of a vehicle (col. 1, lines 6-11) driven on a bench having a rotating body 1 (i.e. drum: col. 3, lines 37-38), comprising: 
a rotation control unit 3 (col. 3, lines 50-55) that controls to make the rotating body 1 rotate at a predetermined rotational speed (col. 3, lines 47-55); 
a torque acquiring unit 9 (col. 3, lines 67-68) that acquires a torque value generated on the rotating body 1 by the brake of the vehicle being operated (col. 3, line 67–col. 4, line 6); 
a time period acquiring unit (implicit: over a time period (ts to t: col. 6, lines 1-6; equation 5; sample periods Δt: col. 6, line 12) that acquires a time period during which the brake of the vehicle is operated (ts to t: col. 6, lines 1-6; equation 5; sample periods Δt: col. 6, line 12); and 
a braking work load calculating unit 17 (col. 6, lines 7-9) that calculates a work load of the brake (col. 5, line 61–col. 6, line 10) based on the rotational speed “w” (col. 5, line 66-67; equation 5) of the rotating body controlled by the rotation control unit 3, the torque value “TB” (col. 5, lines 63-64; equation 5) acquired by the torque acquiring unit 9, and the time period (ts to t: col. 6, lines 1-6; equation 5) acquired by the time period acquiring unit (col. 6, lines 1-12).

	Regarding claim 9, Ray also discloses a program recording medium (implicit) recorded with a program for a brake testing system (col. 3, lines 53-55; 63-66; col. 4, lines 17-41) to test a brake of a vehicle (col. 1, lines 6-11) driven on a bench having a rotating body 1, the program making a computer (electronic motor control/control unit: col. 3, lines 53-55; 63-66; col. 4, lines 17-41) implement functions that satisfy the further claim ligations (as explained above).

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although the reference to Iijima (“Emission Factor for Antimony in Brake Abrasion Dusts as One of the Major Atmospheric Antimony Sources”) discloses correlating initial kinetic energy and brake dust amount (Fig. 4), the examiner considers it impermissible hindsight to make the leap to correlating the brake work load with a calculated brake dust amount since the kinetic energy discussed in Iijima is compared with baking times to model brake dust generation (i.e. the initial velocity of the vehicle, and braking time being the factors that influence dust amount generated), whereas Ray is concerned with the torque due to braking, which is not necessarily related to initial kinetic energy.  Therefore, claims 2 and 7 are considered to encompass allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Cline (U.S. Patent 3,965,732) discloses a computer controlled brake analyzer.
	Breen (U.S. Patent 5,312,168) discloses equalizing brake wear by calculating brake work.
	Fukamachi et al. (U.S. Pub. 2009/0049901) discloses calculating force of braking by measuring torque, velocity, and time.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571)270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852